Citation Nr: 0120294	
Decision Date: 08/08/01    Archive Date: 08/14/01

DOCKET NO.  97-17 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for residuals of a 
metallic fragment of the chest.  

2.  Entitlement to service connection for a cardiovascular 
disability, to include coronary artery disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel

INTRODUCTION

The veteran had active military service in October 1945, as 
well as from November 1945 to August 1948, and from October 
1948 to June 1979.  He served in Korea and Vietnam during 
this time, and received the Combat Infantryman Badge, the 
Legion of Merit, and a Bronze Star with "V" device among 
other medals.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO&IC) in Philadelphia, Pennsylvania, which 
denied the veteran's claim seeking entitlement to service 
connection for a metallic fragment of the chest and coronary 
artery disease.  The RO&IC also declined granting a separate 
10 percent rating for tinnitus.  However, in a May 2000 
rating decision, the RO granted service connection for a 
separate 10 percent rating for tinnitus.  Accordingly, that 
issue is no longer in appellate status.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO&IC.

2.  X-rays show that the veteran has a metallic foreign body 
in his right anterior chest wall.  

3.  The veteran was involved in a machine gun explosion in 
service, resulting in metallic penetrating various parts of 
his body, including his chest.

4.  The veteran's coronary artery disease first manifested 
itself in service.

CONCLUSIONS OF LAW

Service connection for residuals of a metallic fragment of 
the chest is granted.  38 U.S.C.A. § § 1110, 5107 (West 
1991), 38 C.F.R. § § 3.102, 3.303 (2000).

Service connection for coronary artery disease is granted.  
38 U.S.C.A. § § 1110, 5107 (West 1991), 38 C.F.R. § § 3.102, 
3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records show that the veteran was seen in 
January 1951, after a .50 caliber machine gun exploded, with 
the veteran being hit by fragments in the right knee.  A 
chest x-ray was negative.  

The veteran was hospitalized for rheumatic fever from 
February 13, 1956, to March 23, 1956.  There was a very faint 
atypical systolic murmur.  In a February 1956 x-ray, the 
veteran's cardiac shadow was normal in size and shape, and 
the remainder of the chest was within normal limits.  On the 
veteran's report of medical history form from separation in 
May 1979, he described the machine gun explosion in 1951.  
Regarding rheumatic fever, the veteran placed a check in the 
"no" box in response to whether he either had or had ever 
had rheumatic fever.  His heart and chest were evaluated as 
normal.  

The veteran underwent a VA examination in January 1980.  
Regarding his cardiovascular system, he had regular sinus 
rhythm, and no enlargement, and no murmur.  

Private treatment records were submitted from the 1980s.  
They show that in a July 1982 x-ray, the veteran's chest was 
normal, but that there was a small density over the posterior 
right 7th right rib felt to represent an artifact.  

Copies of private treatment records from the Danbury Hospital 
and from Dr. L. A. were submitted from the 1980s and 1990s.  
A chest x-ray from 1986 noted a rounded opacity and a small 
metallic density projected over the right mid-lower lung 
base.  A chest x-ray from January 1992 noted a metallic 
foreign body in the right anterior chest wall, as did x-rays 
from 1988 - 1990.  In a February 1993 letter, Dr. L. A. wrote 
that the veteran's metallic foreign body (shrapnel) in the 
chest wall resulted from an explosion while on duty in Korea.  

Private treatment records from the 1980s and 1990s were 
submitted from the Springer Clinic regarding the veteran's 
cardiovascular system.  He was seen for angina pectoris in 
1982.  He was status-post angioplasty in March 1983.  He was 
hospitalized in June 1983 with a diagnosis of atherosclerotic 
coronary artery disease, and underwent a heart 
catheterization at that time.  In July 1987, the veteran was 
noted to be post coronary artery bypass grafting.  The 
veteran was taking cardiovascular medication during this time 
period including Cardizem.  

The veteran was afforded a hearing before the Board in March 
2001, a transcript of which has been associated with the 
claims folder.  He asserted that his rheumatic fever led to 
the development of his cardiovascular problems.  It was noted 
that approximately in January 1981 following examination, the 
veteran was shown to have a significant blockage of the 
descending anterior artery.  He stated that he went to a 
doctor and to the Springer Clinic in October 1980.  He 
testified that he underwent bypass surgery in August 2000.  
He testified that 2-3 years before leaving service, he had 
classical symptoms of coronary artery disease.  

The veteran described the event in 1951 when a .50 caliber 
machinegun shell exploded.  He testified that in addition to 
the metallic fragments in his knee, he also had metallic 
fragments in his chest and in the middle of his forehead.  He 
stated that the medics cleaned up the fragments to his chest 
immediately.  He stated that he was the type of person who 
stayed away from physicians.  

In a statement received in May 2001, Dr. D. K. wrote that the 
veteran was his patient, and that he was familiar with his 
entire cardiac history.  He stated that he reviewed his 
medical records from 1982, and that there was no doubt all 
that the veteran had coronary artery disease prior to 1979.

Laws and regulations regarding service connection

All relevant facts have been properly developed and no 
further assistance to the veteran is required in order to 
comply with the duty to assist.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___ (2000) (to be codified as amended at 
38 U.S.C. § 5103A).

Under the applicable law and VA regulations, in order to 
establish service connection, the veteran must submit 
objective evidence that establishes that his current 
disability is the result of a disease or injury that either 
began in or was aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).  

When, after consideration of all evidence and material of 
record there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (b) (West 1991).  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 3.102 (2000).

Entitlement to service connection for residuals of a metallic 
fragment of the chest.

The evidence clearly shows that the veteran has a current 
disability.  Chest x-rays from Danbury Hospital from the 
1980s and 1990s show that the veteran has a metallic foreign 
body in his right anterior chest wall.  

The veteran claims that the metallic fragment is from a 
machine gun explosion in service.  Indeed, the service 
medical records show that the veteran was seen in January 
1951 for fragments in the right knee after a machine gun 
explosion.  The question that must be answered is how the 
metallic foreign body noted in the 1980s lodged itself in the 
veteran's chest.  It is either related to the explosion in 
service in January 1951 or is related to some other traumatic 
incident not of record.  

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Klekar v. West, 12 Vet. App. 
503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Indeed, the Court has declared that in adjudicating 
a claim, the Board has the responsibility to do so.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  

The veteran has testified that the explosion in 1951 also 
resulted in metallic fragments in his chest, which were 
cleaned up immediately.  The veteran's description of events 
is deemed highly credible.  It seems probable that he would 
have been treated for a more serious injury (fragments in the 
knee) with notations made in the service medical records, 
while a less serious injury (fragments to the chest) might 
have been cleaned up without notations made.  Furthermore, 
there is no evidence of a traumatic incident outside of 
service which could have resulted in the veteran's metallic 
fragment of the chest.  

Based on the veteran's credible testimony, the evidence 
establishes that the veteran incurred a wound to the chest in 
service when a machine gun exploded.  Accordingly, service 
connection is warranted for residuals of a metallic fragment 
of the chest.

Entitlement to service connection for a cardiovascular 
disability.

The record reflects that after leaving service, the veteran 
was seen for various cardiovascular ailments in the 1980s and 
1990s.  He was hospitalized in June 1983 with atherosclerotic 
coronary artery disease, and underwent a heart 
catheterization at that time.  

The veteran claims that 2-3 years before leaving service, he 
started experiencing classical symptoms of coronary artery 
disease.  The veteran claims that his current coronary artery 
disease is related to rheumatic fever in service.  Indeed, 
the service medical records do show that the veteran was seen 
for rheumatic fever.

Although the service medical records do not show treatment 
for any specific cardiovascular disorders, Dr. D. K. wrote in 
May 2001 that there was no doubt at all that the veteran had 
coronary artery disease prior to 1979.  Dr. D. K.'s opinion 
is very persuasive for several reasons: he wrote that he was 
the veteran's doctor, was familiar with the veteran's entire 
cardiac history, and had reviewed the veteran's medical 
records from 1982 (this was the first year of a documented 
cardiovascular disorder).  

In light of Dr. D. K.'s opinion determining that the veteran 
had coronary artery disease prior to 1979, it is determined 
that the veteran's coronary artery disease first manifested 
itself in service.  Thus, the grant of entitlement to service 
connection is warranted for coronary artery disease.

ORDER

Entitlement to service connection for residuals of a metallic 
fragment of the chest is granted.  

Entitlement to service connection for coronary artery disease 
is granted.





		
	G. H. Shufelt
	Member, Board of Veterans' Appeals



 



